DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 07 January 2022.
2.  Claims 1-20 are pending in the application.
3.  Claims 1, 2, 6-9, 13-16 and 20 have been rejected.
4.  Claims 3-5, 10-12 and 17-19 have been objected to.
Response to Arguments
5.  Applicant’s arguments with respect to claim(s) 1, 2, 6-9, 13-16 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Information Disclosure Statement
6.  The examiner has considered the information disclosure statement (IDS) filed on 28 December 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.  Claims 1, 2, 8, 9, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kempf et al US 2021/0281428 A1 (hereinafter Kempf) in view of Suzanne et al US 2018/0316672 A1 (hereinafter Suzanne).
As to claim 1, Kempf discloses a computer-implemented method, comprising: 
receiving, by a first service processing platform, a service processing request from a first user (i.e. request from tenant) [0028], wherein the first service processing platform is one of a plurality of service processing platforms that access a blockchain network (i.e. first and second services on the blockchain network) [0028], and wherein service data of the first user is shared between the plurality of service processing platforms over the blockchain network (i.e. through the blockchain database) [0031]; 
in response to a determination that the service processing request received by the first service processing platform involves the second service processing platform of the plurality of service processing platforms (i.e. second service offer indicates that the tenant is enrolled to use the second service) [0028], determining whether the service processing request is permitted to be executed (i.e. a confirmation that the second service can be accessed) [0028]; and 
in response to determining that the service processing request is permitted to be executed, executing the service processing request over the blockchain network [0028]. 
Kempf does not teach that the service processing request comprises a request to process service data of the first user on a second service processing platform of the plurality of service processing platforms.
Suzanne teaches that the service processing request comprises a request to process service data of the first user on a second service processing platform of the plurality of service processing platforms (i.e. the secondary platform receives a second registration request including the user identifier from the first main service platform) [abstract]..
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kempf so that the service processing request would have comprised a request to process service data of the first user on a second service processing platform of the plurality of service processing platforms.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kempf by the teaching of Suzanne because it helps simplify the identification/authentication of the user of connected objects with a service platform while allowing the sharing of data from connected objects from different manufacturers [0014].
As to claim 2, Kempf teaches the computer-implemented method of claim 1, wherein processing the service data comprises at least one of the following: 

updating the service data of the first user on the second service processing platform; or 
performing data assessment for the first user based on the service data of the first user on the second service processing platform. 
As to claim 8, Kempf discloses a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: 
receiving, by the computer system comprising a first service processing platform, a service processing request from a first user (i.e. request from tenant) [0028], wherein the first service processing platform is one of a plurality of service processing platforms that access a blockchain network (i.e. first and second services on the blockchain network) [0028], and wherein service data of the first user is shared between the plurality of service processing platforms over the blockchain network (i.e. through the blockchain database) [0031]; 
in response to a determination that the service processing request received by the first service processing platform involves the second service processing platform of the plurality of service processing platforms (i.e. second service offer indicates that the tenant is enrolled to use the second service) [0028], determining whether the service processing request is permitted to be executed (i.e. a confirmation that the second service can be accessed) [0028]; and 

Kempf does not teach that the service processing request comprises a request to process service data of the first user on a second service processing platform of the plurality of service processing platforms.
Suzanne teaches that the service processing request comprises a request to process service data of the first user on a second service processing platform of the plurality of service processing platforms (i.e. the secondary platform receives a second registration request including the user identifier from the first main service platform) [abstract]..
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kempf so that the service processing request would have comprised a request to process service data of the first user on a second service processing platform of the plurality of service processing platforms.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kempf by the teaching of Suzanne because it helps simplify the identification/authentication of the user of connected objects with a service platform while allowing the sharing of data from connected objects from different manufacturers [0014].
As to claim 9, Kempf teaches the non-transitory, computer-readable medium of claim 8, wherein processing the service data comprises at least one of the following: 
obtaining the service data of the first user on the second service processing platform (i.e. second service offer for tenant) [0028]; 
updating the service data of the first user on the second service processing platform; or 
performing data assessment for the first user based on the service data of the first user on the second service processing platform. 
As to claim 15, Kempf discloses a computer-implemented system, comprising: 
one or more computers [0096]; and 
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers [0096], perform one or more operations comprising: 

in response to a determination that the service processing request received by the first service processing platform involves the second service processing platform of the plurality of service processing platforms (i.e. second service offer indicates that the tenant is enrolled to use the second service) [0028], determining whether the service processing request is permitted to be executed (i.e. a confirmation that the second service can be accessed) [0028]; and 
in response to determining that the service processing request is permitted to be executed, executing the service processing request over the blockchain network [0028]. 
Kempf does not teach that the service processing request comprises a request to process service data of the first user on a second service processing platform of the plurality of service processing platforms.
Suzanne teaches that the service processing request comprises a request to process service data of the first user on a second service processing platform of the plurality of service processing platforms (i.e. the secondary platform receives a second registration request including the user identifier from the first main service platform) [abstract]..
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kempf so that the service processing request would have comprised a request to process service data of the first user on a second service processing platform of the plurality of service processing platforms.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kempf by the teaching of Suzanne because it helps simplify the identification/authentication of the user of connected objects with a service platform while allowing the sharing of data from connected objects from different manufacturers [0014].
As to claim 16, Kempf teaches the computer-implemented system of claim 15, wherein processing the service data comprises at least one of the following: 
obtaining the service data of the first user on the second service processing platform (i.e. second service offer for tenant) [0028]; 
updating the service data of the first user on the second service processing platform; or 
performing data assessment for the first user based on the service data of the first user on the second service processing platform. 
8.  Claims 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kempf et al US 2021/0281428 A1 (hereinafter Kempf) and Suzanne et al US 2018/0316672 A1 (hereinafter Suzanne) as applied to claims 1, 8 and 15 above, and further in view of Brooker et al U.S. Patent No. 11,146,569 B1 (hereinafter Brooker).
As to claim 6, the Kempf-Suzanne combination does not teach obtaining identity credential information of the first user on the first service processing platform based on the digital identity information.  The Kempf-Suzanne combination does not teach determining, based on the identity credential information, whether the first user authorizes execution of the service processing request. 
Brooker teaches obtaining identity credential information of the first user on the first service processing platform based on the digital identity information (i.e. authentication establishes the identity of a user) [column 4, lines 24-62].  Brooker teaches determining, based on the identity credential information, whether the first user authorizes execution of the service processing request (i.e. initiate execution of a task) [column 4, lines 24-62].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kempf-Suzanne combination so that identity credential information of the first user would have been obtained on the first service processing platform based on the digital identity information.  It would have been determined, based on the identity credential information, whether the first user authorized execution of the service processing request.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kempf-Suzanne combination by the teaching of Brooker because it helps facilitate increased utilization of data center resources [column 1, lines 22-32]. 
As to claim 13, the Kempf-Suzanne combination does not teach obtaining identity credential information of the first user on the first service processing platform based on the digital identity information.  The Kempf-Suzanne combination does not teach determining, based on the identity credential information, whether the first user authorizes execution of the service processing request. 
Brooker teaches obtaining identity credential information of the first user on the first service processing platform based on the digital identity information (i.e. authentication establishes the identity of a user) [column 4, lines 24-62].  Brooker teaches determining, based on the identity credential information, whether the first user authorizes execution of the service processing request (i.e. initiate execution of a task) [column 4, lines 24-62].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kempf-Suzanne combination so that identity credential information of the first user would have been obtained on the first service processing platform based on the digital identity information.  It would have been determined, based on the identity credential information, whether the first user authorized execution of the service processing request.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kempf-Suzanne combination by the teaching of Brooker because it helps facilitate increased utilization of data center resources [column 1, lines 22-32]. 
As to claim 20, the Kempf-Suzanne combination does not teach obtaining identity credential information of the first user on the first service processing platform based on the digital identity information.  The Kempf-Suzanne combination does not teach determining, based on the identity credential information, whether the first user authorizes execution of the service processing request. 
Brooker teaches obtaining identity credential information of the first user on the first service processing platform based on the digital identity information (i.e. authentication establishes the identity of a user) [column 4, lines 24-62].  Brooker teaches determining, based on the identity credential information, whether the first user authorizes execution of the service processing request (i.e. initiate execution of a task) [column 4, lines 24-62].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kempf-Suzanne combination so that identity credential information of the first user would have been obtained on the first service processing platform based on the digital identity information.  It would have been determined, based on the identity credential information, whether the first user authorized execution of the service processing request.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kempf-Suzanne combination by the teaching of Brooker because it helps facilitate increased utilization of data center resources [column 1, lines 22-32]. 
9.  Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kempf et al US 2021/0281428 A1 (hereinafter Kempf) and Suzanne et al US 2018/0316672 A1 (hereinafter Suzanne) as applied to claims 1 and 8 above, and further in view of Chhabra U.S. Patent No. 10,958,424 B1.
As to claim 7, the Kempf-Suzanne combination teaches a public and private key of a first user (i.e. tenant public and private key) [Kempf 0028].
The Kempf-Suzanne combination does not teach obtaining service processing response over the blockchain network in response to the service processing request, wherein the service processing response comprises service processing result that is encrypted using a public key of the first user.  The Kempf-Suzanne combination does not teach sending the service processing response to a first service processing client device, wherein the first service processing client device obtains the service processing result using a private key of the first user in a trusted execution environment. 
Chhabra teaches obtaining service processing response over the blockchain network in response to the service processing request, wherein the service processing response comprises service processing result that is encrypted using a public key of the first user (i.e. service response) [column 2, lines 35-62].  Chhabra teaches sending the service processing response to a first service processing client device, wherein the first service processing client device obtains the service processing result using a private key of the first user (i.e. decrypts response using private key) [column 2, lines 35-62] in a trusted execution environment (i.e. TPM) [column 5, lines 1-11]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kempf-Suzanne combination so that the service processing response would have been obtained over the blockchain network in response to the service processing request, wherein the service processing response would have comprised service processing result that was encrypted using a public key of the first user.  The service processing response would have been sent to a first service processing client device, wherein the first service processing client device obtained the service processing result using a private key of the first user in a trusted execution environment. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kempf-Suzanne combination by the teaching of Chhabra because it helps prevent exposing the keys [column 1, lines 20-30].
As to claim 14, the Kempf-Suzanne combination teaches a public and private key of a first user (i.e. tenant public and private key) [Kempf 0028].
The Kempf-Suzanne combination does not teach obtaining service processing response over the blockchain network in response to the service processing request, wherein the service processing response comprises service processing result that is encrypted using a public key of the first user.  The Kempf-Suzanne combination does not teach sending the service processing response to a first service processing client device, wherein the first service processing client device obtains the service processing result using a private key of the first user in a trusted execution environment. 
Chhabra teaches obtaining service processing response over the blockchain network in response to the service processing request, wherein the service processing response comprises service processing result that is encrypted using a public key of the first user (i.e. service response) [column 2, lines 35-62].  Chhabra teaches sending the service processing response to a first service processing client device, wherein the first service processing client device obtains the service processing result using a private key of the first user (i.e. decrypts response using private key) [column 2, lines 35-62] in a trusted execution environment (i.e. TPM) [column 5, lines 1-11]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kempf-Suzanne combination so that the service processing response would have been obtained over the blockchain network in response to the service processing request, wherein the service processing response would have comprised service processing result that was encrypted using a public key of the first user.  The service processing response would have been sent to a first service processing client device, wherein the first service processing client device obtained the service processing result using a private key of the first user in a trusted execution environment. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kempf-Suzanne combination by the teaching of Chhabra because it helps prevent exposing the keys [column 1, lines 20-30].
Allowable Subject Matter
10.  Claims 3-5, 10-12 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 3, 10 and 17, the prior art does not disclose, teach or fairly suggest the limitations of “determining whether the first user authorizes the first service processing platform to obtain the service data of the first user on the second service processing platform”, “wherein executing the service processing request over the blockchain network comprises: verifying an identity of the first user based on the digital identity information; and in response to determining that the first user passes identity verification, identifying the service data of the first user from service data of users that corresponds to the second service processing platform and that is stored on the blockchain network. 
As to claims 4, 11 and 18, the prior art does not disclose, teach or fairly suggest the limitations of “determining whether the first user authorizes updating the service data on the second service processing platform based on updated service data of the first user on the first service processing platform”, “verifying an identity of the first user based on the digital identity information”, “in response to determining that the first user passes identity verification, uploading the updated service data of the first user on the first service processing platform to the blockchain network” and “updating the service data of the first user on the second service processing platform based on the updated service data of the first user on the first service processing platform”. 
As to claims 5, 12 and 19, the prior art does not disclose, teach or fairly suggest the limitations of “determining whether the first user authorizes data assessment to be performed for the first user based on the service data of the first user on the second service processing platform”, “verifying an identity of the first user based on the digital identity information”, “in response to determining that the first user passes identity verification, collecting the service data of the first user on the second service processing platform over the blockchain network”, “determining a data assessment model to be used for the data assessment for the first user” and “performing the data assessment for the first user based on the data assessment model and collected service data of the first user on the second service processing platform”. 
Relevant Prior Art
11.  The following references have been considered relevant by the examiner:
A.  Rosen et al US 2021/0304902 A1 directed to a system for switching between communication platforms using a secure healthcare communication system [abstract].
B.  Du et al US 2020/0260278 A1 directed to authenticating network access of a terminal [abstract].
C.  Wang US 2017/0302451 A1 directed to the field of identity recognition technologies, and in particular, to methods for identifying a user identity and apparatuses for identifying a user identity [0002].
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492